co ON KH A BR WW NY

NO wo NO HN HN KN HN KH KO Re Re RR ee Be ee
OOo sa DN On FP WW NY HSH DO On HDR vA HBR WY VN KF CO

 

 

Case 2:20-cv-00223-RMP ECF No. 20-1 filed 10/30/20 PagelD.224 Page 1 of 3

WILLIAM D. HYSLOP, United States Attorney
DEREK T. TAYLOR, Assistant United States Attorney
United States Attorney’s Office

Eastern District of Washington —

920 West Riverside Avenue, Suite 340

P.O. Box 1494, Spokane WA 99201

Tel: (509) 835-6319; Fax: (509) 835-6397

E-mail: DTaylor4@usa.doj.gov

JEAN E. WILLIAMS, Deputy Assistant Attorney General
MICHELLE M. SPATZ, Trial Attorney

Wildlife & Marine Resources Section

EMMA HAMILTON, Trial Attorney

Natural Resources Section

U.S. Department of Justice

Environment & Natural Resources Division

P.O. Box 7611, Ben Franklin Station

Washington, D.C. 20044-7611

Tel: (202) 598-9741 (Spatz); (202) 305-0479 (Hamilton)
Fax: (202) 305-0275 (Spatz); (202) 305-0506 (Hamilton)
E-mail: michelle.spatz@usdoj.gov; emma.hamilton@usdoj.gov

SHAUN M. PETTIGREW, Trial Attorney
Natural Resources Section

c/o NOAA, Damage Assessment

7600 Sand Point Way, NE

Seattle, WA 98115

Phone: (206) 526-6881

shaun.pettigrew@usdoj.gov

Attorneys for Federal Defendants

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

WILDEARTH GUARDIANS, Case No. 2:20-cv-00223-RMP
WESTERN WATERSHEDS PROJECT,| CERTIFICATION OF
ge RETTTE RANGE SUS aie ive
, RECORD
Plaintiffs,

Declaration of Dori A. Abernathy -|-
Oo DHA HN NWN OA BP WW NO

NO NO NO NY HN KN HN HN HN HB HR Re Bee He Re ee
oOo nN DB nA BP WY NY KH TD OBO fH THD nH BP WO NY YF OC

 

 

Case 2:20-cv-00223-RMP ECF No. 20-1

V.

U.S. FOREST SERVICE; GLENN
CASAMASSA, Pacific Northwest
Regional Forester, U.S. Forest Service;
RODNEY SMOLDON, Forest
Supervisor, Colville National Forest;

Federal Defendants,
and

DIAMOND M RANCH, a Washington
General Partnership;

Defendant-Intervenor.

filed 10/30/20 PagelD.225 Page 2 of 3

 

DECLARATION OF
DORI A. ABERNATHY

I, Dori A. Abernathy, pursuant to 28 U.S.C § 1746, declare as follows:

1. Tama Litigation and Freedom of Information Act/Privacy Act Support

Specialist for the U.S. Department of Agriculture, U.S. Forest Service. I have

been employed by the Forest Service in this role since August 2016.

2. Under my direction and oversight, the U.S. Forest Service compiled and

indexed the documents comprising three administrative records for the relevant

agency actions challenged by Plaintiffs in their complaint: (1) the term grazing

permit issued to Diamond M Ranch in April 2013 (labeled “2013 Grazing

Permit” and bates numbered from DM 00001 — DM - 03409); (2) the 2019

revision of the Colville National Forest Land Management Plan (labeled “2019

Forest Plan” and bates numbered from FP 000001 — FP 147615); and

(3) additional documents related to Plaintiff's claims asserting a failure to

supplement under the National Environmental Policy Act (NEPA) and failure to

Declaration of Dori A. Abernathy

-2-
co OND N nO BPW YN

NM wo KN HO HN HN WN KN NO RRR Re Re Re Re Re ee
Oo nN WD nr BP WD NY KH COD CO Wn HDR A BR WW NO KF CO

 

 

Case 2:20-cv-00223-RMP ECF No. 20-1 filed 10/30/20 PagelD.226 Page 3 of 3

consult under Section 7 of the Endangered Species Act (ESA) (labeled
“Additional Record Documents Related to NEPA Supplementation and ESA

Consultation Claims” and bates numbered from AR 00001 — AR 01884).

. The Administrative Records that will be served on the parties and lodged with

the Court have been compiled in an electronic searchable format and will be

indexed and filed separately on one thumb drive.

4. To the best of my knowledge and belief, the documents listed in each index are

the materials that were considered, either directly or indirectly, by the relevant
Forest Service officials in connection with the associated agency action. In
addition, each document in the record is a true and correct copy of an original
document located in Forest Service files.
I declare under penalty of perjury that the foregoing is true and correct to the best
of my knowledge.
Executed on this 29" day of October, 2020.

fbi 4. bho DE,

DORI A. ABERNATHY”
Regional Litigation, FOIA, &
Privacy Act Support Specialist
U.S.D.A Forest Service
Pacific Northwest Region

Declaration of Dori A. Abernathy -3-
